United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2195
Issued: June 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from February 12 and July 23 2008
merit decisions of the Office of Workers’ Compensation Programs, denying her emotional
condition claim and an April 29, 2008 nonmerit decision, denying her request for an oral hearing.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether the Office properly denied appellant’s request for an oral
hearing.
FACTUAL HISTORY
On August 10, 2006 appellant, then a 46-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained anxiety, stress and depression as a result
of discrimination, harassment and disparaging treatment at the employing establishment. She

noted that she was under duress to sign another job offer and was told to leave work if she did
not sign. Appellant stopped work July 26, 2006.1
By letter dated September 13, 2006, the Office requested that appellant provide additional
information regarding her claim within 30 days. Appellant, however, did not submit any
evidence. In a November 13, 2006 decision, the Office denied the claim, finding that appellant
did not establish that the claimed incidents occurred as alleged.
On December 7, 2006 appellant requested reconsideration. In a November 25, 2006
letter and several undated statements, she alleged that management gave her multiple modified
job offers and changed her off days without following the proper procedures. On April 19, 2006
appellant stated that her supervisor, Diamond Allen, gave her a modified job offer that was
intentionally outside of her work restrictions. The offer was presented at 6:00 a.m. and appellant
was told to sign and return it before leaving work, which was at 6:30 a.m. Ms. Allen told
appellant to go home when appellant advised her that she was not signing the job offer.
Appellant indicated that Ms. Allen often told employees who disagreed with her to go home.
She stated that Mary Gordon, an acting manager, called her later that day to find out why she did
not sign the April 19, 2006 job offer. When appellant pointed out that the job offer was at the
main employing establishment, where she could not work, Ms. Gordon advised that she would
change the location. She alleged that Ms. Gordon stated that she could have Sunday off.
Appellant signed the job offer on April 24, 2006. She stated that Ms. Allen incorrectly prepared
the job offer and Ms. Gordon corrected it. Appellant denied going behind Ms. Allen’s back and
did not appreciate being in the middle of Ms. Allen and Ms. Gordon trying to “out do or undo the
other.” Following this, she alleged that Ms. Allen told her that she was going to change her off
days back and presented her with another job offer on May 6, 2006. Appellant alleged that
incomplete job offers were mailed to her at home to harass her. She further alleged that
Ms. Allen did not go through Ms. Gordon or Injury Compensation. Appellant received multiple
job offers after she signed the April 24, 2006 offer, which was confirmed by a notification of
personnel action indicating that she was placed in modified job offer effective April 29, 2006.
On May 19, 2006 appellant was provided with a new modified job offer, with corrected
scheduled days off. On July 27, 2006 she was presented the May 19, 2006 job offer again.
Appellant alleged that an acting supervisor was instructed by Ms. Allen that appellant should
either sign the job offer or go home. She left work and did not return until October 2, 2006.
Appellant indicated that leaving work caused her undue stress, anxiety and depression. She
alleged that Ms. Allen was harassing her and had created a very hostile environment. On
November 9, 2006 appellant was again presented with the May 19, 2006 job offer. She indicated
that Tunya Hill, an acting manager, gave her a letter which advised that, as of November 18,
2006, appellant was to adhere to the May 19, 2006 modified job offer and her off days would be
Saturday and Friday. Appellant contended that the May 19, 2006 modified job offer was illegal
and her rights were violated. On November 13, 2006 she stated that she was informed by an
acting supervisor that her off days were changed in the computer system, which was illegal. On

1

The employing establishment removed appellant from employment on March 21, 2008 due to failure to be
regular in attendance, failure to follow instructions, and failure to meet requirements of position.

2

November 1, 2006 appellant alleged that she performed the duties of three people and other
employees were not required to perform extra work.
On November 23, 2006 appellant reported to work at 10:00 p.m. She stated that Ms. Hill
asked why she was at work as her schedule was changed. Appellant was told to leave as she was
being taken off the clock. She asked for a representative but was not provided one. Appellant
noted that the police were called and she was escorted from the building by two police officers at
Ms. Hill’s request. Ms. Hill asked for appellant’s badge and told her not to come back until
called. Appellant alleged that this caused injury to her character as well as humiliation and
embarrassment. She stated that Ms. Allen inappropriately touched employees, had inappropriate
relationships with employees, used equipment to make copies of inappropriate material, brought
inappropriate material to work and had biased relationships with employees.
In support of her claim, appellant submitted letters regarding the May 19, 2006 modified
job offer as well as earlier modified job offers; an April 29, 2006 notification of personnel
action; work schedules from April 29 to May 12, 2006; witness statements from coworkers
Selena Johnson, Carolyn Adams, Kadrine Smith, Cocandra Thomas, James Schuller and Tasha
Crowley; and material pertaining to grievances and Equal Employment Opportunity (EEO)
claims.
Medical reports from Brentwood Behavorial Healthcare of MS were also received. In an
August 25, 2006 report, Dr. Krishan K. Gupta, a psychiatrist, noted appellant’s problems with
work and diagnosed adjustment disorder with depressed mood.
In an undated statement, Ms. Allen denied appellant’s allegations of creating a hostile or
stressful working environment. She asserted that she treated all employees fairly and maintained
that the job offers were based on the needs of the service and that appellant’s preference for off
days was determined on the seniority of limited-duty employees.
In a February 12, 2007 letter, Larry Sanders, a human resources manager, advised that
appellant had been on limited duty since 1994 due to bilateral wrist tendinitis. Due to changing
technology and workforce needs, limited-duty job offers were periodically updated to reflect
such changes. Mr. Sanders advised that in 13 years there were about four occasions in which
appellant’s job offer was updated. He stated that she resisted new job offers and usually refused
to sign them. Mr. Sanders noted that appellant had worked for several supervisors and each one
encountered resistance from her. He advised that she refused to adhere to the schedule in her
current job offer and disobeyed orders in reporting to work when she was not scheduled.
Appellant was asked to leave on November 23, 2006 and, when she refused, authorities were
summoned to escort her from the premises. Mr. Sanders denied that the employing
establishment acted inappropriately. In a February 26, 2007 response, appellant asserted that she
was caught in a “power struggle” between managers. She resubmitted copies of modified job
offers and complaint letters; letters from her Senator; a May 18, 2006 memorandum pertaining to
the modified job offer effective April 19, 2006, accepted on April 24, 2006, which was
rescinded; and a copy of an excerpt from an unknown publication defining the terms “undue
influence” and “duress.”

3

By decision dated March 20, 2007, the Office denied appellant’s claim finding that she
had not established a compensable factor of employment.
On January 7, 2008 appellant requested reconsideration, contending that her bid job was
“abolished” improperly. She alleged that the letter Ms. Hill gave her was not contractually
sound. Appellant generally alleged that Ms. Hill violated her civil rights when she had two
police officers escort her from the premises. She alleged that she was stripped of her off days,
worked out-of-schedule and did not get paid. In a January 9, 2008 letter, appellant alleged that
letters written by Theressa McQuarter, a manager, and Ms. Allen had used veiled threats against
her. She submitted an undated statement regarding challenging discipline by Mark Cunningham,
a union steward; an August 13, 2007 letter from Ms. McQuarter regarding appellant’s
whereabouts and leave documentation; a January 8, 2008 letter from Ms. Allen regarding the
scheduling of an investigative interview; an August 26, 1997 step 2 grievance decision denying
appellant’s grievance; and a June 20, 2001 letter from Ruben Rodriguez, acting plant manager,
informing appellant that her bid assignment was abolished due to current operational
requirements. Additional medical reports were also submitted.
By decision dated February 12, 2008, the Office denied modification of the March 19,
2007 decision.
In a March 3, 2008 letter, appellant requested a review of the written record. She
reiterated that she was subjected to a hostile work environment. Appellant stated that Ms. Allen
would deliberately greet all employees except her and moved employees from the cases next to
her to alienate her. She stated that Ms. Allen used trivial matters to instigate situations and
several times told appellant to go home. Appellant alleged that she was overworked in the
outgoing operation and that she became unassigned in January 2001 when everyone’s jobs were
abolished. She also alleged that, because she had an occupational injury, managers discriminated
against her in the name of her services being needed. Appellant indicated that she was due
out-of-schedule pay for each Sunday and Monday that she worked going back to March 23 and
24, 1997 and that her time records were falsified. She submitted copies of disciplinary
paperwork regarding a letter of warning and notice of removal; job offers and job
description/availability; copies of grievance paperwork regarding limited-duty work
assignments; copies of personnel paperwork; leave analysis from September 11, 1997; an
“everything report” and pay stubs for pay periods 11 and 12 of 1997; a page from the Employee
& Labor Relations Manual regarding ethical conduct; general correspondence about
unemployment compensation; and medical records from April 21, 1997 to February 14, 2008.
In an April 10, 2008 letter, appellant claimed her medical information was seen by
unauthorized personnel. She was asked to provide medical information directly to a manager as
indicated in an August 2007 letter, but her medical information was reviewed by Personnel
Official Cathy Walters, an attendance supervisor. Appellant also claimed that she gave her
medical information to a supervisor, who left it on the desk and another employee saw it and told
her.
In an April 29, 2009 decision, the Office denied appellant’s request for a review of the
written record as she had previously requested reconsideration on the same issue. Appellant was
advised that she could request reconsideration before the Office.

4

On May 6, 2008 appellant requested reconsideration. She alleged that she worked out-ofschedule involuntarily and endured much stress and aggravation.
By decision dated July 23, 2008, the Office denied modification of its prior decisions.
LEGAL PRECEDENT -- ISSSE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of her work or
her fear and anxiety regarding her ability to carry out her work duties.2 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers compensation law because they are not found to have arisen out of employment,
such as when disability results from an employee’s fear of reduction-in-force or frustration from
not being permitted to work in a particular environment or hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.4 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an

2

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

3

Id.

4

Charles D. Edwards, 55 ECAB 258 (2004).

5

Kim Nguyen, 53 ECAB 127 (2001).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

5

analysis of the medical evidence.7 As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim, but rather, must be corroborated by the
evidence.8 Mere perceptions and feelings of harassment will not support an award of
compensation.9
ANALYSIS -- ISSUE 1
Appellant alleged discrimination, harassment and mistreatment as an employee. She
claimed that, for over six years, Ms. Allen created a stressful and hostile working environment.
To the extent that incidents alleged as constituting harassment by a supervisor are established as
occurring and arising from appellant’s performance of regular duties, these may constitute
employment factors.10 However, for harassment to give rise to a compensable disability under
the Act, there must be evidence that harassment did in fact occur. Mere perceptions of
harassment are not compensable under the Act.11
The evidence of record fails to support appellant’s claim of harassment or retaliation.
She alleged Ms. Allen inappropriately touched employees, had inappropriate relationships with
employees, brought inappropriate material to work and was biased toward certain employees.
The witness statements submitted by appellant are general in nature and do not address the
allegations of a hostile working environment raised by appellant. One witness statement
indicated that Ms. Allen would generally hug male employees and talk to them; however, such
behavior does not establish the allegations of harassment alleged in this case. Ms. Allen denied
any unfair treatment of employees. The factual evidence fails to support appellant’s claim that
she was harassed by her supervisor.12 Appellant asserted that the two letters written by
Ms. McQuarter and Ms. Allen were evidence of harassment as her claim was still not resolved.
She alleged that they used veiled threats before allowing her to respond. However, the file does
not contain sufficient evidence to substantiate these allegations as factored.
Appellant also filed grievances and an EEO claim for harassment and discrimination.
However, the Board notes that grievances and EEO complaints, by themselves, do not establish
that workplace harassment or unfair treatment occurred.13 The evidence of record regarding
appellant’s grievances and EEO complaints does not establish any improper action by her
7

Id.

8

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
9

Beverly R. Jones, 55 ECAB 411 (2004).

10

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
12

See Michael A. Deas, 53 ECAB 208 (2001).

13

James E. Norris, 52 ECAB 93 (2000).

6

supervisors or managers. Thus, appellant has not established a compensable employment factor
based on harassment.
Other allegations by appellant relate to administrative or personnel actions. She claimed
that she was provided with multiple modified job offers after she had accepted a modified job
offer. The assignment of work is an administrative matter.14 The Board finds that appellant has
not submitted sufficient evidence to establish error or abuse about the disputed job offers. The
evidence does not establish that her supervisors acted unreasonably in providing the modified job
offers as the needs of the employing establishment changed such it could no longer support the
schedule appellant preferred. While appellant filed grievances and EEO complaints regarding
these allegations, there are no final determinations to establish that the employing establishment
erred or was abusive in carrying out these administrative functions. Mr. Sanders explained the
reasons why appellant’s modified job assignments changed or were eliminated periodically. The
Board has also held that denials by an employing establishment of a request for a different job,
promotion or transfer are not compensable factors of employment under the Act, as they do not
involve an employee’s ability to perform his regular or specially assigned work duties, but rather
constitute a desire to work in a different position.15 The employing establishment has explained
the reasons for its actions in these administrative matters. Appellant has not presented evidence
to support that the employing establishment acted unreasonably. Additionally, the evidence
shows appellant did not actually work in some of the disputed job offers, but rather claimed that
the administrative action of the employing establishment in making such offers caused her
emotional reaction. Thus, any emotional reaction was due to the administrative job offer process
and not to her work duties. Appellant has not established a compensable factor of employment
in this regard.
Appellant alleged that the employing establishment did not provide her with a valid
contract when it advised that she must adhere to the job offer of May 19, 2006 and her off days
would be Saturday and Friday. She claimed that the employing establishment did not follow
proper procedures for changing her off days. Appellant’s dissatisfaction with the administrative
process in the scheduling of workdays positions to administrative or personnel matters unrelated
to her regular or specifically assigned work duties.16 She has presented no evidence to support
that her supervisors, acted unreasonably. The evidence shows that appellant was given several
opportunities to sign job offers but she refused and continued to report to work on unscheduled
days. Additionally, Mr. Sander’s statement supports that the schedule change was made to meet
the needs of the employing establishment. While appellant filed grievances and EEO complaints
regarding her schedule, the evidence of record does not establish error or abuse in these
administrative functions. Thus, she has not established administrative error or abuse in the
performance of these actions and they are not compensable factors.

14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

15

Donald W. Bottles, 40 ECAB 349, 353 (1988).

16

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).

7

Appellant alleged that she suffered an emotional reaction when she was escorted out of
the building by two police officers on November 23, 2006. The record reflects that she was not
scheduled to work on November 23, 2006 and was escorted from the building after she refused
to leave the premises, as requested. As appellant was not scheduled to be at work on
November 23, 2006, any emotional reaction to this incident is self-generated and not in the
performance of duty. There is no evidence showing that the employing establishment acted
unreasonably in this administrative matter.
Appellant alleged that her medical information was reviewed by an unauthorized
personnel official, Ms. Walters, in 1997. A review of the disciplinary paperwork submitted
which Ms. Walters signed indicates that appellant had submitted the medical documentation.
The medical documentation referenced, a September 17, 2007 work excuse note, relates to
appellant’s attendance and disability. Appellant submitted no supporting evidence to show it
was improper for Ms. Walters to see that document in her official capacity. While she
additionally claimed another employee had seen her medical information, which she left on the
supervisor’s desk, she submitted insufficient evidence to substantiate her allegation. Leave
matters are administrative in nature.17 Appellant has not established that the employing
establishment erred in this matter.
Appellant alleged that she worked out-of-schedule. The employing establishment
indicated that she was repeatedly asked to adhere to the specified days and times in the current
job offer, but she continued to report to work as she saw fit. Appellant submitted no evidence to
substantiate her allegation as factual.
Appellant also alleged that she was not paid for some of her work. A review of the
evidence of file, however, does not support this allegation. A review of the “everything report”
and pay stubs for pay periods 11 and 12 of 1997 are consistent in the hours appellant worked and
the hours for which she was paid. Also, the pay stubs reflect earnings for the hours. There is no
evidence which substantiates appellant’s allegation she was not paid for hours worked.
Appellant made a general allegation of overwork. She also stated that she had to do extra
work and other employees were not required to perform extra work. The file, however, does not
contain evidence to substantiate that appellant was assigned and actually performed extra work.
To the extent appellant alleged overwork, this is not established by the evidence.18 She also did
not attribute her emotional condition to performing a specific regular or specially assigned duty
in her job.
Consequently, appellant has not met her burden of proof to establish her claim for an
emotional condition as she has not attributed her claimed condition to any compensable
employment factors.19
17

See Jeral R. Gray, 57 ECAB 611 (2006).

18

The Board has held that overwork, as substantiated by sufficient factual information to support the claimant’s
account of events, may be a compensable factor of employment. Bobbie D. Daly, 53 ECAB 691 (2002).
19

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

8

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Act,20 concerning a claimant’s entitlement to a hearing before an
Office representative, states, “Before review under section 8128(a) of this title, a claimant ... not
satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after the
date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”21 The Office’s procedures, which require the Office to exercise its discretion to grant
or deny a hearing when the request is untimely or made after reconsideration, are a proper
interpretation of the Act and Board precedent.22
ANALYSIS -- ISSUE 2
Appellant requested an oral hearing in this case. However, she had previously requested
reconsideration and, therefore, under section 8124(b)(1) of the Act, she was not entitled to a
hearing as a matter of right. The Office properly exercised its discretion and determined that the
matter could equally well be addressed by requesting reconsideration and submitting new
evidence that established that she sustained an injury in the performance of duty.
Therefore, the Office properly denied appellant’s request for a hearing as a matter of right
as she previously requested reconsideration. It also properly exercised its discretion in further
denying appellant’s request for a discretionary hearing.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty. The Board further finds that the Office properly denied
appellant’s request for a hearing.

20

5 U.S.C. §§ 8101-8193.

21

5 U.S.C. § 8124(b)(1). See 20 C.F.R. § 10.616(a).

22

Claudio Vasquez, 52 ECAB 496 (2001); Herbert C. Holley, 33 ECAB 140 (1981).

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 23, April 29 and February 12, 2008 are affirmed.
Issued: June 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

